Title: To George Washington from New Jersey Soldiers, 9 April 1783
From: New Jersey Soldiers
To: Washington, George


                        
                            
                            Jersey Cantoonment 9th April 1783
                        
                        May it please your Excellency to hear our Petition 
                        Whereas we the Non-commissioned Officers & Privates of the New Jersey line are given to Understand
                            that there is great Allowance and provision Made by the United States, for the Gentlemen Officers of the Army, After the
                            Disbanding of the Troops; Should it please Your Excellency We here humbly present this Petition Sincerely Requesting that
                            it might be conveyed to Congress—The Contents of Our petition is—That We the Above petitioners May be Exempted from the
                            heavy Taxes which will Unavoidably Oppress Us after We are Discharged from the Army, It is well known we have been long
                            Contending for the Rights and Libertys of Our Country, and Fellow Citizens And have been equal sufferers with Our
                            Officers; Which we sincerely Hope May be took into consideration, And by the Influence of Your Excellency in Congress, We
                            flatter ourselves that we shall have this request and Favour granted Us Which will in a Measure Make Us happy—This favour
                            is the least we can Ask, and all we Shall Ask, except what Congress has Already Garanted on their different Resolves—As We
                            have set no time for Our being Exempted from Taxes; We Would Wish to leave it to the pleasure of Your Excellency or to
                            Congress to fix Upon a Time.
                        The Above petition is by the Unanimous Consent of the Non Commissd Officers and Soldiers, of the New Jersey
                            Line.
                        N:B: Should the Above petition be Approved of by Your Excellency Or by Congress; We think it proper and
                            Desire that the Term of time for our being Exempted from the Said Taxes Should be Certified in Our Discharges.
                    